Citation Nr: 1747413	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-33 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES


1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for a psychiatric disorder to include anxiety disorder. 


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to April 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

A Notice of Disagreement was received in December 2012.  In November 2013, a Statement of the Case was issued, and, in November of that year, the Veteran filed his substantive appeal (via a VA Form 9).

In November 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is of record.

The Board notes that the claim for service connection for an acquired psychiatric disorder was most recently characterized as a claim for service connection for bipolar; however, the disorders raised by the record include bipolar disorder and anxiety disorder.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Hence, the Board has recharacterized the Veteran's claim as a claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and anxiety disorder to encompass the Veteran's assertions and psychiatric diagnoses.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record.

The issue of entitlement to service connection for a psychiatric disability to include bi-polar disorder and an anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Bilateral hearing loss did not manifest during service or within one year of active service and is not otherwise attributable to service.

2.  Tinnitus did not manifest during service or within one year of active service and is not otherwise attributable to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service and sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  Tinnitus was not incurred in or aggravated by active service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. VA'S DUTY TO NOTIFY AND ASSIST

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a January 2012 letter which was sent prior to the initial unfavorable decision in September 2012.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claim.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  The letter also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159  (2016).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 38 U.S.C.A. §§ 5103A (a)(1) and (2) (West 2014).

The record reflects that VA has made efforts to assist the Veteran in the development of his claims for service connection.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the relevant information and evidence that have been associated with the claims file include VA medical records, a VA examination reports from August and September  2012, and November 2016 hearing statements of the Veteran.  The Veteran has not identified any other outstanding records that have not been requested or obtained.  

The Veteran was afforded a VA examination regarding his tinnitus, and hearing loss in August 2012, and a VA examination for his psychiatric disorder in September 2012.  The examiners reviewed the Veteran's claims file, interviewed the Veteran, were informed of and documented the relevant facts regarding the Veteran's medical history and current status, and conducted a physical examination.  The opinions show that the examiners considered all relevant evidence of record, including the Veteran's statements.  Thus, the Board finds these examination reports to be adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at a hearing.  The Veteran has identified Social Security records regarding his psychiatric disorder that will be addressed in the remand section below.  The Veteran has not identified any outstanding evidence regarding his claims for tinnitus and hearing loss.   If there is any outstanding evidence that could be obtained relating to his claims of hearing loss and tinnitus; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of the matters hearing loss and tinnitus on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



II. Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).

Certain chronic diseases, such as organic diseases of the nervous system (including tinnitus and sensorineural hearing loss), which are manifested to a compensable degree within one year of discharge from active duty, shall be presumed to have been incurred in service, even though there is no evidence of such a disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease has been incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

III. Factual Background and Analysis

The Veteran claims that his hearing loss and tinnitus resulted from his in-service noise exposure to 155 howitzer cannons without ear protection while assigned to a target unit during active service.  The Veteran testified that the noises made him jump, and that he currently has trouble hearing young children's voices.  The Veteran testified that his tinnitus began in the early 1980s and that his hearing is getting progressively worse, as he often asks people to repeat themselves and he reports not being able to understand his nephew.  See Hearing transcript, November 2016.  

The service treatment records contain a May 1980 Entrance examination.  At that time, the Veteran denied any history of or current audiological issues.  Upon audiological evaluation, the puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
15
10
LEFT
15
20
20
25
25

The service treatment records contain a March 1983 Separation examination.  At that time, the Veteran denied any history of or current audiological issues.  Upon audiological evaluation, the puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
25
15
15
LEFT
15
15
15
30
25


On the August 2012 VA examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
35
50
LEFT
20
20
30
40
50

Maryland CNC word list speech recognition scores were 96 for the left ear and 94 for the right ear.  

During the Veteran's August 2012 VA examination, the Veteran reported to the examiner that he had military noise exposure from howitzer artillery, that hearing protection was issued in the service, and that he experienced noise exposure after service when he worked as a civilian surveyor from 1983 to 1990 and a machinist from 1990 to 2011.  The Veteran reports that he wore hearing protection during his civilian employment.  The Veteran reported to the examiner that his hearing loss began gradually, and that the impact of it on his daily life is asking people to repeat themselves.  The Veteran reported that he has tinnitus for 5 minutes during the day, and longer at night, and that the ringing prevents him from going to sleep.  

The examiner diagnosed the Veteran with tinnitus and bilateral hearing loss.  The examiner opined that the Veteran's hearing loss was likely not caused by or a result of an event in military service, and explained that while the Veteran qualified expert with M-16 first class with hand grenade and served as surveyor of artillery hearing acuity in service, he did not exhibit significant threshold shifts from enlistment to exit from military audiograms.  The examiner further noted that the Veteran's tinnitus is most likely associated with the Veteran's hearing loss. 

The Veteran testified that he was exposed to artillery fire during his active service.  The Veteran's form DD-214 shows that he qualified with the M-16 service rifle, the hand grenade, and that he underwent an artillery surveyor's course in service.  Therefore, the requirement of an in-service event in the form of verified noise exposure has been met.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Also, the requirement of a current disability has also been met.  The Veteran has a hearing loss disability for VA purposes, as the August 2012 VA examination, audiological evaluation revealed that puretone thresholds had readings above 40 decibels in both the left and right ear.  Id.  

The third element of service connection, a medical nexus, has not been met.  381 F.3d 1163, 1167 (Fed. Cir. 2004).  The VA examiner opined that the Veteran's hearing loss and tinnitus were not incurred in or caused by the Veteran's service.  The examiner reviewed the claims file and provided a thorough rationale.  The VA examiner's opinion, rendered by a medical professional, is afforded significant probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.)  

The Board has considered the Veteran's own opinion that his hearing loss and tinnitus resulted from in-service acoustic trauma.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature" Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

With regard to bilateral hearing loss, the Veteran is competent to report that his hearing has diminished, but is not qualified to state his exact Hertz levels.  The audiologist is so qualified.  The Veteran is competent to report ringing in the ears, as this is an observable symptom to a lay person.  However, the Veteran reported at his hearing that he was unsure if the tinnitus began after the artillery fire in service, and he reported significant noise exposure in his civilian employment, which began immediately after service in 1983.  As such, the statements that the Veteran made about experiencing ringing in the ears since the early 1980s does not clarify whether the Veteran's tinnitus began in service, and the Veteran does not possess the requisite expertise to determine whether or not a latent onset of tinnitus and hearing loss is related to his in-service noise exposure.  Therefore, as a lay person, the Veteran's opinion is outweighed by the more competent VA medical opinion of record, which considered all prior evidence of record, who reported that the Veteran's hearing loss was not caused by or incurred in service, and that the Veteran's tinnitus is related to his hearing loss.  

Furthermore, the Veteran has not established a presumption of incurrence of chronic diseases by showing that his tinnitus and hearing loss occurred within one year of his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

As discussed above, the Veteran provided statements that the ringing in his ears began in the early 1980s, and the Veteran is competent to describe these symptoms observable to a lay person.  However, the Board notes that the Veteran provided inconsistent statements regarding the circumstances of the noise exposure in question.  The Veteran reported to the VA examiner that he wore ear protection during his in-service noise exposure, and later testified that no hearing protection was worn during the in-service noise exposure.  

The Board must determine whether lay evidence is credible, and factors such as possible bias, conflicting statements, and the absence of contemporaneous medical evidence may be weighed against the lay evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed Cir. 2006); see Washington v. Nicholson, 19 Vet.App. 362, 367-68 (2005) (Board has duty to determine the credibility and probative weight of the evidence); Smith v. Derwinski, 1 Vet.App. 235, 237 (1991) ("Credibility is determined by the fact finder.").

Regarding issues of credibility, the Board notes that credibility can be affected by inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Such inconsistent statements described above surrounding the circumstances of the noise exposure in question lessen the probative value of the Veteran's statements regarding the onset of the tinnitus, and indicate that recollection of specific details regarding the onset of the hearing disorders may be difficult, especially considering the passage of time of over 30 years.  

The Veteran has also not provided any other objective medical evidence showing that his hearing loss and tinnitus had onset within one year of his active duty service.  Due to the diminished probative weight of the Veteran's statement along with the lack of specificity about when the tinnitus first occurred, the Veteran's post service noise exposure, and the examiner's opinion showing an alternate etiology, the Board finds that an alternative showing of a nexus by manifestation of tinnitus within one year has not been proven by the Veteran's lay testimony.

Thus, because a medical nexus has not been shown, the Veteran's bilateral hearing loss and tinnitus are not attributable to service.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.





ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  


REMAND

After a careful review of the Veteran's claims file, the Board finds that further development is required prior to adjudicating the remaining issues on appeal.

The record indicates that there may be Social Security Administration (SSA) records not associated with the claims file.  Specifically, the Veteran reported receiving Social Security Disability benefits during his testimony at his November 2016 hearing.  The Veteran stated that the records related to his psychiatric disorder.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA. See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. A. § 5103A when "there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  On remand, the Veteran's complete SSA records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's claim for disability benefits. 

 Once obtained, all documents must be permanently associated with the claims file.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

2.  Then readjudicate the claims on appeal in light of all of the evidence of record.  If the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


